UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 11-2293


QIN LIN,

                Petitioner,

           v.

ERIC H. HOLDER, JR., Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   June 19, 2012                  Decided:   July 12, 2012


Before MOTZ, DAVIS, and DIAZ, Circuit Judges.


Petition dismissed in part and denied in part by unpublished per
curiam opinion.


Zhiyuan Qian, LAW OFFICES OF GERALD KARIKARI, P.C., New York,
New York, for Petitioner. Stuart F. Delery, Assistant Attorney
General, Shelley R. Goad, Assistant Director, Carmel A. Morgan,
Office of Immigration Litigation, UNITED STATES DEPARTMENT OF
JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Qin Lin, a native and citizen of China, petitions for

review of an order of the Board of Immigration Appeals (Board)

dismissing his appeal from the Immigration Judge’s denial of his

applications for relief from removal.

            Lin     first      disputes           the    agency’s       finding       that       his

asylum application was not timely filed.                          We have reviewed Lin’s

claims    in    this     regard        and    conclude         that      we     do    not        have

jurisdiction       to    review        this       determination.              See     8     U.S.C.

§ 1158(a)(3) (2006); Lizama v. Holder, 629 F.3d 440, 445-46 (4th

Cir. 2011); Gomis v. Holder, 571 F.3d 353, 358-59 (4th Cir.

2009).         Because        the     Board’s         finding      of     untimeliness            is

dispositive       of    Lin’s       asylum        claim,     we    do    not     address         his

contention       that     he         established            eligibility         for        asylum.

Accordingly, we dismiss the petition for review in part with

respect to this claim.

            Next,       Lin    challenges             the   Board’s      finding          that    he

failed to qualify for withholding of removal.                             “To qualify for

withholding of removal, a petitioner must show that he faces a

clear probability of persecution because of his race, religion,

nationality,       membership          in     a       particular        social       group,       or

political opinion.”             Rusu v. INS, 296 F.3d 316, 324 n.13 (4th

Cir. 2002) (citing INS v. Stevic, 467 U.S. 407, 430 (1984)).                                      We

have     reviewed       the         administrative           record       and        find        that

                                                  2
substantial evidence supports the finding below that Lin did not

meet his burden to qualify for this relief.              Finally, we uphold

the agency finding that Lin failed to qualify for protection

under   the      Convention     Against     Torture.       See       8    C.F.R.

§ 1208.16(c)(2) (2012).

              Accordingly, we dismiss in part and deny in part the

petition for review.         We dispense with oral argument because the

facts   and    legal   contentions    are   adequately   presented        in   the

materials     before   the    court   and   argument   would   not       aid   the

decisional process.

                                               PETITION DISMISSED IN PART
                                                       AND DENIED IN PART




                                       3